Case 2:17-cv-00125-GJQ-MV ECF No. 89, PageID.479 Filed 02/24/21 Page 1 of 8




                        UNITED STATES DISTRICT COURT
                        WESTERN DISTRICT OF MICHIGAN
                             NORTHERN DIVISION

 LORENZO JOHNSON #176204
                                            Case No. 2:17-cv-125
               Plaintiff,
 v.                                         Hon. Hala Y. Jarbou

 FRED GOVERN,

               Defendant.
                                  /

                            CASE MANAGEMENT ORDER

         IT IS ORDERED:

 Trial                                     Date:              JULY 19, 2021 at 9:00 A.M.
                                        Before:           District Judge Hala Y. Jarbou
                                          Place:                  202 W. Washington St.
 Counsel and the parties shall be present in                        Marquette, Michigan
 the courtroom at 8:30 a.m. to address
 preliminary matters
 Jury or Non Jury                                                                        Jury
 Estimated Length of Trial                                                         unknown
 Subpoenas/Motions for Writs                                           8 weeks prior to Trial
 Motions in Limine                                                       21 days prior to the
                                                                   Final Pretrial Conference
 Final Pretrial Conference               Date:                                 JULY 1, 2021
 Before Judge Hala Y. Jarbou             Time:                                   10:00 A.M.
 Note Preparation Details within this Order

1.       TRIAL DATE AND SETTING: This case is scheduled for trial before the
         Honorable Hala Y. Jarbou, 128 Federal Building, 202 W. Washington Street,
         Marquette, Michigan, as set forth above.

2.       MOTIONS:

         a.   Motions in limine must be filed no later than twenty-one (21) days prior
              to the final pretrial conference.
Case 2:17-cv-00125-GJQ-MV ECF No. 89, PageID.480 Filed 02/24/21 Page 2 of 8




3.   SETTLEMENT CONFERENCE: The parties have agreed that a settlement
     conference at this stage in the case would not be productive. Should the parties
     wish to participate in a settlement conference, they may contact the chambers
     of Magistrate Judge Maarten Vermaat.

4.   SUBPOENAS/MOTIONS FOR WRITS: On or before the date set forth in the
     table above, each party shall file a proof of service of subpoenas for all non-
     incarcerated, non-party witnesses, or a motion for a writ of habeas corpus ad
     testificandum for prisoner witnesses, as required by the notice attached to this
     order. Failure to file a proof of service or timely motion for a writ of habeas
     corpus ad testificandum will result in the exclusion of the witnesses from trial.
     See attached Notice Regarding Issuance of Subpoenas and Writs of Habeas
     Corpus Ad Testificandum. Either party wishing to call a witness to testify by
     video conference must file a motion with the Court.

5.   FINAL PRETRIAL CONFERENCE: A final pretrial conference is scheduled at
     the date and time set forth above.

6.   PREPARATION OF PROPOSED FINAL PRETRIAL ORDER: A proposed
     pretrial order, entitled “Final Pretrial Order” shall be prepared jointly by
     counsel and filed five (5) business days prior to the final pretrial conference
     in the following form:

           A final pretrial conference was held on the ___ day of ______________.
           Appearing for the parties as counsel were:

                  (List the counsel who will attend the pretrial conference.)

           1.     Exhibits: The following exhibits will be offered by the plaintiff and
                  the defendant:

                  (List separately for each party all exhibits, including
                  demonstrative evidence and summaries of other evidence, by
                  name and number. Plaintiff shall use numbers; defendant shall
                  use letters. Indicate with respect to each exhibit whether and for
                  what reason its admissibility is challenged. Exhibits expected to
                  be used solely for impeachment purposes need not be numbered
                  or listed until identified at trial. Failure to list an exhibit required
                  to be listed by this order will result, except upon a showing of good
                  cause, in a determination of non-admissibility at trial. Objections
                  not contained in the Pretrial Order, other than objections under
                  Evidence Rule 402 or 403, shall be deemed waived except for good
                  cause shown. See Fed. R. Civ. P. 26(a)(3)(B).)



                                          2
Case 2:17-cv-00125-GJQ-MV ECF No. 89, PageID.481 Filed 02/24/21 Page 3 of 8




           2.    Witnesses:

                 a.    Non-expert witnesses to be called by the plaintiff and
                       defendant, except those who may be called for
                       impeachment purposes only, are:

                       (List names, addresses, and telephone numbers of all non-
                       experts who will testify. Indicate whether they are
                       expected to testify in person, by deposition videotape, or by
                       reading of their deposition transcript.         Indicate all
                       objections to the anticipated testimony of each non-expert
                       witness. For each witness listed, indicate whether the
                       witness will be called or merely may be called to testify.)

                 b.    Expert witnesses to be called by the plaintiff and
                       defendant, except those who may be called for
                       impeachment purposes only, are:

                       (List names, addresses, and telephone numbers of all
                       experts who will testify, providing a brief summary of their
                       qualifications and a statement of the scientific or medical
                       field(s) in which they are offered as experts. Indicate
                       whether they will testify in person, by deposition
                       videotape, or by reading of their deposition transcript.
                       Indicate all objections to the qualifications or anticipated
                       testimony of each expert witness.)

                       It is understood that, except upon a showing of good cause,
                       no witness whose name and address does not appear in the
                       lists required by subsections (a) and (b) will be permitted
                       to testify for any purpose, except impeachment, if the
                       opposing party objects. Any objection to the use of a
                       deposition under Fed. R. Civ. P. 32(a) not reflected in the
                       Pretrial Order shall be deemed waived, except for good
                       cause shown.

           3.    Depositions and Other Discovery Documents:

                 All depositions, answers to written interrogatories, and requests
                 for admissions, or portions thereof, that are expected to be offered
                 in evidence by the plaintiff and the defendant are:

                 (Designate portions of depositions by page and line number.
                 Designate answers to interrogatories and requests for admissions
                 by answer or request number. Designation need not be made of

                                        3
Case 2:17-cv-00125-GJQ-MV ECF No. 89, PageID.482 Filed 02/24/21 Page 4 of 8




                    portions that may be used, if at all, as impeachment of an adverse
                    party. Indicate any objections to proposed deposition testimony,
                    answers to interrogatories, and admissions.)

             4.     Length of Trial: Counsel estimate the trial will last approximately
                    _____ full days, allocated as follows: _____ days for plaintiff’s case;
                    _____ days for defendant’s case; _____ days for other parties.

             5.     Prospects of Settlement: The status of settlement negotiations is:

                    (Indicate progress toward settlement and issues that are
                    obstacles to settlement.)

       The proposed Final Pretrial Order will be signed by all parties or their counsel,
signifying acceptance, and upon approval by the Court, with such additions as are
necessary, will be signed by the Court as an order reflecting the final pretrial
conference.

7.    MATTERS TO BE CONSIDERED AT THE FINAL PRETRIAL
      CONFERENCE: At the final pretrial conference, the parties and the Court will
      formulate a plan for trial, including a program for facilitating the admission of
      evidence, consider the prospects of settlement, and consider such other matters
      as may aid in the trial or other disposition of the action. Unless excused by the
      court in advance upon a showing of a good cause, the attorney who is to conduct
      the trial shall attend the final pretrial conference and shall be accompanied by
      the individual parties or representative of the party (other than the attorney
      himself or herself) with full settlement authority.

      Three (3) business days prior to the final pretrial conference, exhibit books
      shall be submitted to the Court. Exhibits shall be clearly identified. The
      Attorney General’s Office shall provide three (3) sets of notebooks with the
      exhibits to the Court. The exhibits should be divided and tabbed with the
      exhibit numbers. A list of the exhibits (Attachment, Exhibit 1) should be
      located in the front of the notebooks. One set of notebooks is for the Court, one
      set is for the deputy clerk in the courtroom, one set is for the use of the
      witnesses. When bringing a document to the attention of the Court and
      witnesses, counsel asking the questions should refer to the notebook volume
      and exhibit number.

      Counsel shall arrange to have all documentary exhibits digitized for projection
      on the large screen in the courtroom. Counsel are responsible for projection of
      the exhibits using their own computers and software compatible with the
      Court’s electronic system. Scheduling and questions concerning the use of
      electronic projection is accomplished by sending an email to
      courttech@miwd.uscourts.gov, or by calling (616) 732-2757. Information

                                            4
Case 2:17-cv-00125-GJQ-MV ECF No. 89, PageID.483 Filed 02/24/21 Page 5 of 8




         concerning the features of the electronic evidence projection in the courtroom
         is available at the court’s website: www.miwd.uscourts.gov (Click on
         Courtroom Technology link).

8.       PREPARATION FOR TRIAL:

         A.       Each party shall file the following not later than five (5) business days
                  prior to the commencement of the final pretrial conference:

                  Proposed voir dire questions. The Court will ask basic voir dire
                  questions. Counsel for the parties will be permitted to question
                  prospective jurors. Questioning by counsel shall not be repetitive of
                  questions asked by the Court or of questions asked in the juror
                  questionnaire.

          B.      The parties shall jointly file the following not later than five (5) business days prior
                  to the final pretrial conference:

                  i.       Proposed jury instructions. This court uses Western District of Michigan’s
                           Standardized Jury Instructions for the preliminary and final instructions. A
                           copy of these instructions is available on the Court’s website
                           (www.miwd.uscourts.gov).1 The court generally uses O’Malley, Grenig, &
                           Lee’s Federal Jury Practice and Instructions for those not covered in the
                           standard set. Standard instructions may be submitted by number. Other non-
                           standard instructions shall be submitted in full text, one per page, and
                           include reference to the source of each requested instruction. Indicate
                           objections, if any, to opposing counsel’s proposed instructions, with a
                           summary of the reasons for each objection.

       The parties are required to submit a copy of the joint statement of case and statement of
the elements, joint proposed jury instructions, and joint proposed verdict form(s) compatible with
Microsoft Word by e-mail to Judge Jarbou’s Paralegal/Judicial Assistant, Anna Seymore at
Anna_Seymore@miwd.uscourts.gov            and     Case     Manager,     Hannah      Wagener     at
Hannah_Wagener@miwd.uscourts.gov.

                  ii.      A joint statement of the case and statement of the elements that must be
                           proven by each party. If the parties are unable to agree on the language of a
                           joint statement of the case, then separate, concise, non-argumentative
                           statements shall be filed. The statement(s) of the case will be read to the




1
 The instructions are located within the Electronic Filing section, and you will need to use your E-Filing Login and
Password to access them. Once you have logged into the electronic filing section of the website, click Utilities, then
select WDMI Attorney References and you will see the link to the Standard Civil Jury Instructions.
                                                          5
Case 2:17-cv-00125-GJQ-MV ECF No. 89, PageID.484 Filed 02/24/21 Page 6 of 8




                  prospective jurors during jury selection. The elements that must be proven
                  by each party will be included in the preliminary jury instructions.




Date:    February 24, 2021                      /s/Maarten Vermaat
                                               MAARTEN VERMAAT
                                               UNITED STATES MAGISTRATE JUDGE




                                           6
Case 2:17-cv-00125-GJQ-MV ECF No. 89, PageID.485 Filed 02/24/21 Page 7 of 8




NOTICE REGARDING ISSUANCE OF SUBPOENAS
          AND WRITS OF HABEAS CORPUS AD TESTIFICANDUM

          If a witness is a prisoner, you MUST file a motion asking the Court to issue a writ of habeas
corpus ad testificandum for that person. In the motion, you must tell the Court WITH
SPECIFICITY what the testimony of the witness(es) will be and why the testimony is important
to your case. When you file your motion, you MUST state that person’s FULL NAME, PLACE
OF INCARCERATION, AND PRISONER NUMBER. If you do not provide the needed
information, the MDOC will be unable to find that person and cannot produce him or her for your
trial. It is up to you to provide the Court with this information. If, based on plaintiff’s summary,
the Court determines that an incarcerated witness’s testimony is relevant, the Court will issue a
writ requiring the MDOC to produce the witness at trial. Either party wishing to call a witness to
testify by videoconference must file a motion with the Court.

         Non-incarcerated witnesses must be served with a subpoena. Federal Rule of Civil
Procedure 45(a)(3) directs the Court Clerk to issue a subpoena, signed but otherwise blank, to a
party requesting it. No previous leave of court is necessary for the issuance of a subpoena. A party
requesting a subpoena should be aware, however, that he is responsible for service of the subpoena
in compliance with Rule 45. Specifically, the subpoena must be served by delivering a copy to
the witness. FED. R. CIV. P. 45(b)(1). Service by mail is insufficient. See Firefighters Inst. for
Racial Equality v. City of St. Louis, 220 F.3d 898, 903 (8th Cir. 2000). Furthermore, if the witness’s
attendance is commanded, the subpoena must be accompanied at the time of service with fees for
one day’s attendance and the mileage allowed by law. See Smith v. Midland Brake, Inc., 162
F.R.D. 683, 686 (D. Kan. 1995); see also George v. Jones, No. C 06-2800 CW, 2008 WL 859439,
at * 16 (N.D. Cal. Mar. 28, 2008); Reynosa v. Smith, No. 4:06-cv-106, 2006 WL 3456667, at * 1
(W.D. Mich. Nov. 27, 2006). The party requesting a subpoena must pay these fees. The court has
no authority to waive such fees or to direct that the government advance them on a party’s behalf.
See Johnson v. Hubbard, 698 F.2d 286, 289 (6th Cir. 1983), abrogation recognized on other
grounds, L&W Supply Corp. v. Acuity, 475 F.3d 737, 739 n.6 (6th Cir. 2007); accord Lofton v.
Smith, No. 604cv48, 2007 WL 2728431, at * 2 (S.D. Ga. Sept. 10, 2007) (collecting cases); Strain
v. Sandham, No. Civ. 5-05-474 GEB GGH P, 2007 WL 867962, at * 5 (E.D. Cal. Mar. 20, 2007).
Although a litigant proceeding in forma pauperis is constitutionally entitled to waiver of the filing
fee, there is no constitutional entitlement to government subsidization of other litigation costs.
Johnson, 698 F.2d at 289. A subpoena that is not served in accordance with the dictates of Rule
45(b) is “invalid.” Smith, 162 F.R.D. at 686. Furthermore, Rule 45(c)(1) provides for the
protection of persons subject to subpoenas. Rule 45(c)(1) states, “A party . . . responsible for the
issuance and service of a subpoena shall take reasonable steps to avoid imposing undue burden or
expense on a person subject to the subpoena. The issuing court must enforce this duty and impose
an appropriate sanction -- which may include lost earnings and reasonable attorney’s fees -- on a
party . . . who fails to comply.” FED. R. CIV. P. 45(c)(1); see Caretolive v. Von Eschenbach, No.
2:07-cv-729, 2008 WL 552431, at * 3 (S.D. Ohio Feb. 26, 2008) (awarding $6,000 in sanctions
pursuant to Fed. R. Civ. P. 45(c)(1)).




                                                  7
Case 2:17-cv-00125-GJQ-MV ECF No. 89, PageID.486 Filed 02/24/21 Page 8 of 8




                        ATTACHMENT – EXHIBIT 1

 Exhibit                                Offered                Date      Date
                  Description                     Objection
No./Letter                                By                  Offered   Received




                                    8
